ORDER
PER CURIAM.
Claimant, Carl G. Sims, appeals from a final award of the Labor and Industrial Relations Commission. The Commission reversed the awards of the Administrative Law Judge of the Division of Workers’ Compensation and denied claimant compensation for two separate work-related injuries. We affirm. We have reviewed the briefs and arguments of the parties, the transcript and the legal file, and can find no error on the part of the Commission. In addition, we find that no jurisprudential purpose would be served by a written opinion. Claimant’s appeal is, therefore, affirmed pursuant to rule 84.16(b). The parties have been provided with a memorandum, solely for their own information, setting out the reasons for our decision.